     Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 1 of 92



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

     v.                                  16-CR-389 (AKH)

JONA RECHNITZ,

             Defendant.




                 APPENDIX TO SENTENCING MEMORANDUM
                           OF JONA RECHNITZ




                                       COOLEY LLP

                                       Of Counsel:

                                       Alan Levine
                                       Nicholas Flath
                                        55 Hudson Yards
                                        New York, NY 10001-2157
                                        (212) 479-6000

                                       Daniel Grooms (pro hac vice)
                                        1299 Pennsylvania Avenue NW
                                        Suite 700
                                        Washington, DC 20004
                                        (202) 776-2042

                                       Attorneys for Defendant
       Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 2 of 92



                                 TABLE OF CONTENTS



I. Letters

      Ex.    Author

      1.     Alisa Adler

      2.     David Alvarez

      3.     Steven Burg

      4.     Alejandro Cadena

      5.     Shlomo Einhorn

      6.     Joseph Englanoff

      7.     Joshua Goldman

      8.     Ari Gross

      9.     Moise Hendeles

      10.    David Kahn

      11.    Deborah Kahn

      12.    Fred and Adi Kahn

      13.    Joshua Kahn

      14.    Martin Klein

      15.    Abraham Levi

      16.    Haskel Lookstein

      17.    Brocha Chana Metzger

      18.    Jared Rechnitz

      19.    Jona Rechnitz

      20.    Melanie Rechnitz

      21.    Rachel Rechnitz


                                         2
        Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 3 of 92



       22.     Robert Rechnitz

       23.     Steven Rechnitz

       24.     Mordechai Rindenow

       25.     Danny Rotenberg

       26.     Shea and Mariam Schwebel

       27.     Steven Weil

II. Articles

       Ex.     Description

       28.     Shawn Cohen and Larry Celona, Bribe Cad at Series, N.Y. POST, Nov. 1, 2016, at
               22

       29.     Kaja Whitehouse, NYPD Briber Rats on Partner, N.Y. POST, Mar. 31, 2017, at 10

       30.     Kaja Whitehouse, Feds Push On With Blas-Pal Corruption Probe, N.Y. POST, Apr.
               1, 2017, at 6

       31.     Kaja Whitehouse, 'Cop-Bribe' Figure 'Fesses to Ponzi, N.Y. POST, May 12, 2017,
               at 22

       32.     Kaja Whitehouse, De Blas' Felon Friend A Mall Rat, N.Y. POST, May 27, 2017 at
               6

       33.     Kaja Whitehouse, NYPD Briber Ditches NYC, N.Y. POST, July 10, 2017, at 15

       34.     Kaja Whitehouse, Blas Bribe Pal Angers LA Congregants Shul'd be a$hamed, N.Y.
               POST, Oct. 4, 2017, at 21

       35.     Jillian Jorgensen, Zips Lips, Gives Press the Slip, DAILY NEWS, Oct. 28, 2017, at 5

       36.     William Neuman, De Blasio Calls Donor Who Said Money Bought Him Access A
               "Liar", NEW YORK TIMES, Oct. 29, 2017 at A25

       37.     Melissa Klein, Jona Bought Key to the City: Blas Donor Conquered Gotham With
               His Wallet, N.Y. POST, Oct. 29, 2017, at 4

       38.     Graham Rayman and Jillian Jorgensen, Blas-Bibi Meet Got Rech'd – Epic Fail By
               Dirty Donor Jona, N.Y. POST, Jan. 4, 2018, at 16

       39.     Jillian Jorgensen and Greg B. Smith, Bill's Email Trash, DAILY NEWS, Dec. 1, 2018
               at 2



                                                3
       Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 4 of 92



       40.    Stephanie Pagones and Bruce Golding, Banks' Statement – Scandal Cop Denies
              Bribes, N.Y. POST, Jan. 1, 2019, at 8

       41.    Priscilla DeGregory, Rechnitz Travel Plea, N.Y. POST, Feb. 14, 2019, at 9

       42.    Emily Saul, DeB Rat Donor's Leniency Bid, N.Y. POST, Oct. 17, 2019, at 4

       43.    Stephen Rex Brown, A Good, Dirty Rat, DAILY NEWS, Oct. 17, 2019, at 18

III. Transcript Excerpts

       44.    Excerpts from the transcript of the trial in United States v. Seabrook and Huberfeld,
              No. 16 Cr. 467 (ALC)

       45.    Excerpts from the transcript of the trial in United States v. Seabrook, No. 16 Cr.
              467 (AKH)

       46.    Excerpts from the transcript of the trial in United States v. Grant and Reichberg,
              No. 16 Cr. 468 (GHW)

       47.    Excerpts from the sentencing transcript of Norman Seabrook dated Feb. 8, 2019 in
              United States v. Seabrook, No. 16 Cr. 467 (AKH)

       48.    Excerpts from the sentencing transcript of Murray Huberfeld dated Feb. 12, 2019
              in United States v. Huberfeld, No. 16 Cr. 467 (AKH)

       49.    Excerpts from the sentencing transcript of Jeremy Reichberg dated May 13, 2019
              in United States v. Reichberg, No. 16 Cr. 468 (GHW)




                                                4
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 5 of 92




                 Exhibit 1
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 6 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 7 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 8 of 92




                 Exhibit 2
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 9 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 10 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 11 of 92




                 Exhibit 3
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 12 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 13 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 14 of 92




                 Exhibit 4
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 15 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 16 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 17 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 18 of 92




                 Exhibit 5
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 19 of 92   ‫בס"ד‬




          SAMUEL A. FRYER YAVNEH HEBREW ACADEMY ♦ ‫ישיבת יבנה‬
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 20 of 92




                 Exhibit 6
       Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 21 of 92



                                  Joseph S. Englanoff, MD

                                   Los Angeles, CA



                                                                        October 11, 2019

Your Honor Judge Hellerstein,



My name is Joe Englanoff. I’ll ask in advance for forgiveness if this letter may seem informal
or not in line with protocol for how letters of support are to be written. I’ve never written
one before. Despite this being my first time ever writing such a letter, I do want you to
know that I gave very serious consideration to the context of this letter and that I greatly
value my reputation.

I met Jona Rechnitz for the first time that about two and half years ago. I was introduced to
Jona as a potential tenant for rental. Prior to my meeting him I had heard through the
grapevine about his issues, his trouble with the law and really expected the worse. I was
proven wrong. We live in a small community. With in days of meeting with Jona, I could not
believe it--I received several calls from prominent individuals in the community asking, no
almost demanding, that I shun him and not allow Jona “into OUR community…..don’t you
dare rent to him...you realize he cooperated...” Your Honor, here was a guy, from what I
could piece together, who was trying his best to own up to his past and right a wrong AND
THIS “PIOUS” COMMUNITY is making every effort to ostracize him for that! I did not want
to be a part of that--I signed him up.

Jona and his family for the past 2.5 years has lived about 250 feet away from me and my
family. I interact with him almost daily. I’ve had countless long discussions with him,
watched him with his wife and children, seen him interact with his parents, prayed with
him in the same synagogue, attended many shiva calls for mutual friends with him, seen
him hand hold with some friends of his in dire need of support and counseling. Again, I can
not speak to any actions Jona had prior to 2.5 years ago but the Jona of today, by his very
own admission is a “changed man.” Jona has confided in me his deep remorse for his past
actions, never once trying to make cover or excuses for his past--he owns it. The Jona of
today has focused on his family, being a great father--I watched the genuine joy in his eyes
as his oldest son got Bar Mitzvah’d in shul. I have watched Jona almost trip over himself to
run to the aid of one of our neighbors with a highly autistic child--offering his personal
assistance to that family with any task they may need from him. I saw Jona take under his
       Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 22 of 92



wing a high school classmate of his that was going thru financial ruin and personal
divorce--sitting with him night after night until 2am to offer his friend endless comfort and
support--reaching into his own experiences to convey a message of hope. I have watched
Jona tear up when a close friend and father died of a brain tumor, leaving a wife and kids
behind--without fanfare and in the quietest of ways Jona went out of his way to help and
comfort the family.

None of these actions were done for purpose of communal or public acknowledgment--had
I not seen for myself, there is no way for me (or anyone else) to have known. So why does
Jona act in this manner? I’ve asked him this point blank and his response is stated as a
matter of fact--”I’ve changed….I know what’s important in life and I’ve changed.” Your
Honor, I believe him………... To add to that, it has not been easy for him. Shamefully, as I
alluded earlier, we live in a community that many (but not all) look down on individuals
who cooperate. In many ways, he’s actually already been punished. He’s not welcome in
many parts of our community--subject to outbursts, name calling and worse--why? Because
he chose to own up to his past. I would not dream to try and advise about the punishment
you should impose on Jona. I’ll simply state the obvious--that your sentencing will be
sending a message, not only to Jona but to the local community who has already convicted
and sentenced him.

Respectfully,



Joseph Englanoff, MD

Assistant Clinical Professor of Medicine and Emergency Medicine
Ronald Reagan UCLA Medical Center

Monterey Park Fire Department
Medical Director
Ѡ
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 23 of 92




                 Exhibit 7
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 24 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 25 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 26 of 92




                 Exhibit 8
      Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 27 of 92

                               Aron (Ari) Gross

                             Brooklyn NY
                                  (212)


                                                             October 13, 2019,



The Honorable Alvin K. Hellerstein
United States District Judge,
United States District Court,
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Jona Rechnitz,
    16 Cr. 389 (RJS)


Dear Judge Hellerstein:


         I believe that a man’s action should be judged by intentions. If his
intentions are foul, then he is foul altogether. Being an honorable district
judge of the United States, no one can understand this better than you, or
anyone in that position of authority and respect.


     I am writing this compassionate letter for my dear friend, Mr. Jona
Rechnitz, who will be sentenced at the next hearing. I only intend to shed
some light on his decent albeit naïve character for your consideration. I have
known Mr. Jona personally and professionally for a long time now. Here’s
how I got to know him:


     Since I was employed by Eichlers Judaica, in the Boro Park sector of
Brooklyn, and Mr. Jona was the landlord and manager of the property, once a
month Mr. Jona came to the store to collect the rent. While he was there, he

1|Page
     Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 28 of 92

                              Aron (Ari) Gross

                             Brooklyn NY
                                 (212)
used to shop by us, he was extremely nice and generous, he always had a
smile and a nice word to say, to make us feel good, he always tip us, I
personally liked to assist him with his shopping, and as my boss always told
me that Mr. Jona is unique, he never pressured for the rent being paid on
time, (the 1st of each month), he always had a heart and understanding our
struggle in business. I was happy that Mr. Jona was becoming my good
friend, as he was so friendly to each and every human being, without any
discrimination,

      As soon as the community got aware that Mr. Jona and myself are
friends, (which I was proud and not hiding), the harassment and pressure and
intimidation campaign of the so called powerful community, begun to use me
and my position at Eichler's to fabricate and make up stuff against Mr. Jona.
I was offered unlimited amount of money to come forward with false stories
against him.

      Here is an example of how I was intimidated:

       Eichler's Judaica was a tenant of Mr. Jona at the time, and they were
paying 30k a month for over 20 years, (was never increased due to the
friendship of Mr. Solomon the owner of property with Mr. Blue the owner of
Eichlers Judiaca). The day when Mr. Jona raised the rent and signed a new
lease of 45k monthly, the owner still continued to pay 30k per month since
they couldn’t afford the 15k raise. I then got a phone call from Mr. Moshe
Oretz, one of Morty Huberfield's best friends, trying to convince me, and
intimidate me, that the 45k monthly lease was a phony lease, and it was made
just to show the bank and for investors, but the real deal was only 30k, so Mr.
Jona committed fraud.

      My reply to them was, that I am aware of the fact that we are paying
30k a month, and I am aware of the legit increase, but the real lease is 45k
and the reason we only pay 30k is because the owner is home very sick and

2|Page
      Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 29 of 92

                               Aron (Ari) Gross

                             Brooklyn NY
                                  (212)
unable to come to work, therefore business is not doing well, so we cannot
afford the raise. And I can assure you that there’s no fake lease or any hidden
deal. They were trying so hard to create a narrative of a criminal act, of this
lease situation, against Mr. Jona, so they can discredit him and his witness
position. The even went that far and report that to the FBI. I then was
interviewed by the FBI agent Mr. Brad, and it was clearly established there
story is not credible.


       I have seen Mr. Jona over the years being taken advantage of by some
corrupt and bad people, pretending to be his friend. Mr. Jona has a very soft
heart, of that I have no doubt. Amazingly, until this day he wishes the best
for Mr. Jermy Reichberg. Mr. Jona has a very soft heart, of that I have no
doubt.


      Mr. Jona has helped me, and is helping me out a lot in my difficult
times. Mr. Jona has an understanding what to be a divorced man in this
community, he has been there for me in all my difficult times with my kids,
mainly by his open invitation to me, to spend every single Jewish holidays
with him and his family, just so I do not feel lonely. He even helped me out
financially on certain occasions, when unfortunately no one looked at me
twice within my community.


       I had no other friends where I lived. While this soft and kind-hearted
nature makes him a very good friend, it also makes him vulnerable. In his
pursuit to help people, I have witnessed, on many occasions, that Mr. Jona
anonymously arranged support for people with life struggle and in financial
trouble. The person in need used to get strong support, without knowing the
identity of this angelic donator. Or when he realized that someone struggles
in business, he would get his friends and family to buy or give their business
to that person, without the seller knowing that Mr. Jona referred them,


3|Page
      Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 30 of 92

                               Aron (Ari) Gross

                             Brooklyn NY
                                  (212)
      He hates taking credit for what he’s doing. The only times he would be
upset at me, is when I’m thanking him for what he has done to me. If I don’t
want him to hang up the phone on me, then I just don’t say the word ”thank
you Jona”


       Mr. Jona has encountered many bad people who took advantage of him,
and his strong talented position, and his soft heart. Please note: the same evil
people, was harassing me with great hostility, when I came to court at trial to
give support, and be on the side of Mr. Jona. It was the word out in the
community that no one is allowed to go to court to support Mr. Jona. It went
so far that when I called up Mr. Moishe Fried, who had throughout the years
benefit a lot from Mr. Jona, and asked him to come show support for Mr.
Jona, he answered me that he’s too scared from the community, and his kids
won’t be able to get married with community members, and when I told Mr.
Jona that Mr. Fried is refusing to come, he said to me “I understand him, he’s
right.”


      And when the community got the word that I, Ari Gross, is the one and
only guy in court to support Mr. Jona, I was harassed and bullied by the
entire community, even while in court I was threatened by many including
Mr. Shlomo Reichberg in front of the FBI agent, he then got a warning from
the agent, to never do this again.


      One of my best friends for 20 years, Mr. Chesky Schonberger, stopped
talking to me, and ignores my calls until this day, for the only crime I
committed, that I came to court to show support for Mr. Jona, and so are
many of my friends, but Jona keeps on telling me, “don’t worry about me,
don’t lose friends because of me.”




4|Page
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 31 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 32 of 92




                 Exhibit 9
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 33 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 34 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 35 of 92




                Exhibit 10
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 36 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 37 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 38 of 92




                Exhibit 11
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 39 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 40 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 41 of 92




                Exhibit 12
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 42 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 43 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 44 of 92




                Exhibit 13
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 45 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 46 of 92




                Exhibit 14
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 47 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 48 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 49 of 92




                Exhibit 15
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 50 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 51 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 52 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 53 of 92




                Exhibit 16
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 54 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 55 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 56 of 92




                Exhibit 17
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 57 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 58 of 92




                Exhibit 18
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 59 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 60 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 61 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 62 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 63 of 92




                Exhibit 19
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 64 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 65 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 66 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 67 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 68 of 92




                Exhibit 20
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 69 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 70 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 71 of 92




                Exhibit 21
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 72 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 73 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 74 of 92




                Exhibit 22
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 75 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 76 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 77 of 92




                Exhibit 23
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 78 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 79 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 80 of 92




                Exhibit 24
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 81 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 82 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 83 of 92




                Exhibit 25
        Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 84 of 92



ĂŶŶǇZŽƚĞŶďĞƌŐ

                        

ƌŽŽŬůǇŶ͕Ez       



^ĞƉƚĞŵďĞƌϮϳƚŚϮϬϭϵ



,ŽŶŽƌĂďůĞůǀŝŶ<͘,ĞůůĞƌƐƚĞŝŶ

hŶŝƚĞĚ^ƚĂƚĞƐŝƐƚƌŝĐƚŽƵƌƚ

^ŽƵƚŚĞƌŶŝƐƚƌŝĐƚŽĨEĞǁzŽƌŬ

ϱϬϬWĞĂƌů^ƚ

EĞǁzŽƌŬ͕EzϭϬϬϬϳ





ĞĂƌ:ƵĚŐĞ,ĞůůĞƌƐƚĞŝŶ͗



         DǇŶĂŵĞŝƐĂŶŶǇZŽƚĞŶďĞƌŐ͘/ƚŚĂƐďĞĞŶŵǇŚŽŶŽƌƚŽŬŶŽǁ:ŽŶĂZĞĐŚŶŝƚǌĨƌŽŵĂǀĞƌǇǇŽƵŶŐ
ĂŐĞ͘/ŚĂĚƉůĞĂƐƵƌĞŽĨďĞŝŶŐŚŝƐZĞďďĞĂŶĚƚĞĂĐŚĞƌŽǀĞƌƚŚĞǇĞĂƌƐĂŶĚǁĂƚĐŚĞĚŚŝŵŐƌŽǁŝŶƚŽĂŵĂƚƵƌĞ
ǇŽƵŶŐŵĂŶďƌŝŶŐŝŶŐũŽǇĂŶĚƉůĞĂƐƵƌĞƚŽŚŝƐƉĂƌĞŶƚƐĂŶĚŐƌĂŶĚƉĂƌĞŶƚƐ͘,ĞǁĂƐĂůǁĂǇƐĂĐĂƌŝŶŐĂŶĚ
ƚŚŽƵŐŚƚĨƵůďŽǇ͕ǁŚŽǁŽƵůĚŵĂŬĞƐƵƌĞƚŚĂƚĂůůŚŝƐƉĞĞƌƐǁŽƵůĚďĞƚƌĞĂƚĞĚǁŝƚŚĐĂƌĞ͘:ŽŶĂǁŽƵůĚǁŝƚŚŽƵƚ
ĂƚŚŽƵŐŚƚĨŽƌŚĞǁŽƵůĚŐŝǀĞĂǁĂǇŚŝƐůĂƐƚƐŶĂĐŬŽƌĚŝŵĞƐŽƚŚĂƚĂŶŽƚŚĞƌƐŚŽƵůĚŚĂǀĞ͘͞^ŚĂƌŝŶŐŝƐĐĂƌŝŶŐ͟
ĚĞƐĐƌŝďĞƐďĞƐƚƚŽ:ŽŶĂĂƐƚŚŝƐǁĂƐŽŶĞŽĨƚŚĞďĞƐƚĐŚĂƌĂĐƚĞƌŝƐƚŝĐƐŚĞďƵŝůƚŚŝŵƐĞůĨŽŶ͘/ĂůǁĂǇƐƚƌĞĂƐƵƌĞĚ
ŽƵƌƚŝŵĞƚŽŐĞƚŚĞƌĂƐŚĞŐĂǀĞƚŽŵĞƐŽŵĞƚŝŵĞƐŵŽƌĞƚŚĂŶ/ĐŽƵůĚŐŝǀĞƚŽŚŝŵ͘

         :ŽŶĂǁŽƌŬĞĚĂƐĂĐŽƵŶƐĞůŽƌŝŶŵǇĐĂŵƉĚƵƌŝŶŐŚŝƐƚĞĞŶĂŐĞǇĞĂƌƐ͘ƐĂĐŽƵŶƐĞůŽƌŚĞŐŽƚĂůŽŶŐ
ǁĞůůǁŝƚŚƚŚĞĐĂŵƉĞƌƐĂŶĚŽƚŚĞƌƐƚĂĨĨŵĞŵďĞƌƐďĞĐĂƵƐĞŚĞǁŽƵůĚƚƌĞĂƚĞǀĞƌǇŽŶĞǁŝƚŚƌĞƐƉĞĐƚ͘ƵƌŝŶŐ
ƚŚŝƐƉĞƌŝŽĚŽĨƚŝŵĞ/ŚĂĚŐůŝŵƉƐĞŽĨƚŚĞŵĂŶŚĞǁŽƵůĚďĞĐŽŵĞ͕ĂŬŝŶĚĂŶĚ'ͲĨĞĂƌŝŶŐƉĞƌƐŽŶ͘dŚŝƐǁĂƐ
ƚŚĞǁĂǇŽĨůŝĨĞƚŚĂƚŚĞŝŶŚĞƌŝƚĞĚĨŽƌŵŚŝƐŐƌĂŶĚĨĂƚŚĞƌĂŶĚĨĂƚŚĞƌ͘

         ĞĨŽƌĞǁĞŵŽǀĞĚƚŽEĞǁzŽƌŬ/ŚĂĚƚŚĞĐŚĂŶĐĞƚŽŵĞĞƚǁŝƚŚ:ŽŶĂĂŶĚĚŝƐĐƵƐƐĞĚǁŝƚŚŚŝŵĂůů
ƚŚĞƉƌŽĂŶĚĐŽŶƐƌĞŐĂƌĚŝŶŐƚŚĞĐŚĂŶŐĞƚŽEĞǁzŽƌŬ͘/ǁĂŶƚĞĚƚŽŵŽǀĞƚŽEĞǁzŽƌŬďĞĐĂƵƐĞ/ŚĂǀĞĂŶ
ĂƵƚŝƐƚŝĐĐŚŝůĚĂŶĚǁĂŶƚĞĚŚŝŵƚŽďĞŝŶĂ:ĞǁŝƐŚĞŶǀŝƌŽŶŵĞŶƚ͘/ƌĞĂĐŚĞĚŽƵƚƚŽ:ŽŶĂĂŶĚŚĞŚĞůƉĞĚŵĞďǇ
ŵĂŬŝŶŐĐĂůůƐĂŶĚƉƵƚƚŝŶŐŵĞŝŶƚŽƵĐŚǁŝƚŚƚŚĞƌŝŐŚƚƐĐŚŽŽůƐĨŽƌŵǇƐŽŶ͘ĨƚĞƌŵƵĐŚƚŝŵĞƚŽŐĞƚŚĞƌ/ƌĞůŝĞĚ
ŽŶŚŝƐĂĚǀŝĐĞƚŽƚĂŬĞĂƉůƵŶŐĞĂŶĚŵŽǀĞ͘
        Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 85 of 92



        ƚƚŚĂƚƚŝŵĞ/ƚƌŝĞĚůŽŽŬŝŶŐĨŽƌǁŽƌŬŝŶƚŚĞĨŝĞůĚƚŚĂƚ/ŚĂĚďĞĞŶĂůůŵǇǁŽƌŬŝŶŐůŝĨĞ͕ŚŽǁĞǀĞƌ
ĂĨƚĞƌŵĂŶǇŚŽƵƌƐŽĨƐĞĂƌĐŚŝŶŐ/ǁĂƐŶŽƚƐƵĐĐĞƐƐĨƵůŝŶĨŝŶĚŝŶŐƚŚĞƌŝŐŚƚƚǇƉĞŽĨǁŽƌŬ͘/ĐŽŶƚĂĐƚĞĚ:ŽŶĂĂŶĚ
ǁĞƐĞƚƵƉĂƚŝŵĞƚŽŵĞĞƚŝŶŚŝƐŽĨĨŝĐĞ͘/ĐĂŶŶŽƚƌĞůĂƚĞƚŽǇŽƵƚŚĞĨĞĞůŝŶŐŽĨǁŽƌŬŝŶŐŵǇĞŶƚŝƌĞůŝĨĞĂŶĚ
ŶŽǁůĞĨƚǁŝƚŚŶŽŽƉƚŝŽŶƐ͘/ŵĞƚǁŝƚŚ:ŽŶĂĂŶĚǁŝƚŚŽƵƚĂŵŽŵĞŶƚ͛ƐƚŚŽƵŐŚƚ:ŽŶĂĂƐƐƵƌĞĚŵĞƚŚĂƚŚĞ
ŚŝŵƐĞůĨǁŽƵůĚĞŵƉůŽǇŵĞĂŶĚŐŝǀĞŵĞĂũŽďǁŚŝĐŚƌĞĂůůǇǁĂƐĚŝĨĨĞƌĞŶƚĨƌŽŵĂŶǇƚŚŝŶŐ/ŚĂĚĚŽŶĞ͕ĂŶĚ
ǁŝƚŚŽƵƚĂŵŽŵĞŶƚ͛ƐƚŚŽƵŐŚƚ͕:ŽŶĂǁĂƐĂďůĞƚŽŐŝǀĞŵĞǁŽƌŬƐŽƚŚĂƚ/ǁĂƐĂďůĞƚŽƐƵƉƉŽƌƚŵǇĨĂŵŝůǇ͘
ǀĞŶƚŚŽƵŐŚ/ǁĂƐŶŽůŽŶŐĞƌƚĞĂĐŚŝŶŐĂŶĚĚŽŝŶŐĂũŽďƚŚĂƚ/ǁĂƐŶŽƚĨĂŵŝůŝĂƌǁŝƚŚ:ŽŶĂǁĂƐƉƌŽĂĐƚŝǀĞŝŶ
ŵĂŬŝŶŐƐƵƌĞƚŚĂƚ/ǁĂƐƚƌĞĂƚĞĚǁŝƚŚƚŚĞƵƉŵŽƐƚƌĞƐƉĞĐƚĂŶĚƚĂŬĞŶĐĂƌĞŽĨĞǀĞŶǁŚĞŶ/ǁĂƐƐŝĐŬĂŶĚ
ƵŶĂďůĞƚŽǁŽƌŬĨŽƌĂƉĞƌŝŽĚŽĨƚŝŵĞ͘

         /ŶĐŽŶĐůƵƐŝŽŶ:ŽŶĂĂůǁĂǇƐƚƌŝĞƐƚŽƌĞŵĂŝŶŝŶƚŚĞďĂĐŬŐƌŽƵŶĚǁŚĞŶŚĞůƉŝŶŐŽƚŚĞƌƐ͖ŚŽǁĞǀĞƌŚĞŝƐ
ƵƐƵĂůůǇƚŚĞŵĂŝŶĚƌŝǀĞďĞŚŝŶĚĞǀĞƌǇĂĐƚŝŽŶŽĨŬŝŶĚŶĞƐƐ͘/ĨǇŽƵŶĞĞĚĂŶǇŵŽƌĞŝŶĨŽƌŵĂƚŝŽŶƉůĞĂƐĞĨĞĞů
ĨƌĞĞƚŽĐŽŶƚĂĐƚŵĞ͘

        

        zŽƵƌƐ^ŝŶĐĞƌĞůǇ͕

        ĂŶŶǇZŽƚĞŶďĞƌŐ

        Ϯϭϯ         

        

        

        


Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 86 of 92




                Exhibit 26
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 87 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 88 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 89 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 90 of 92




                Exhibit 27
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 91 of 92
Case 1:16-cr-00389-AKH Document 71-1 Filed 10/21/19 Page 92 of 92
